Citation Nr: 1228627	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period beginning January 10, 2006.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for bilateral hearing loss and assigned an initial 0 percent rating, effective January 10, 2006.

The Veteran properly filed a notice of disagreement in March 2010, asserting that he was entitled to an increased initial rating for his bilateral hearing loss.  The increased rating was denied in a statement of the case issued in June 2010.  The Veteran perfected his appeal in July 2010.  After considering the results of a new VA audiology examination, the denial was continued in an April 2011 supplemental statement of the case.

The Veteran requested a Travel Board hearing in his substantive appeal, and the Veteran was notified that such hearing was scheduled to take place on November 29, 2011.  However, the Veteran failed to appear for the hearing.  The RO notified the Veteran by letter on December 6, 2011 of the procedure for requesting another appearance.  The Veteran did not respond to this letter.  

That Board notes that it appears the local representative appointed by the Veteran did not file a VA Form 646 in connection with the claim.  The record does not contain a VA Form 646 or any other indication that the claims file was reviewed by the representative prior to the Veteran's appeal being recertified to the Board.  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2011).  This defect is not prejudicial to the Veteran, as the local representative will have an opportunity on remand to submit argument.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks entitlement to a compensable evaluation for bilateral hearing loss for the period beginning January 10, 2006 (the effective date of service connection).  The most recent VA examination evaluating the Veteran's bilateral hearing loss was performed in February 2011.

Clarification of Reports

The Board observes that the Veteran has submitted two private audiological treatment records: one from Southern Ocean County Hospital dated July 2006, and one from Garden State Hearing and Balance Center dated October 2008.  In both reports, the private practitioners assigned speech recognition thresholds.  However, it is not clear from the reports whether the Maryland CNC word list was used in these examinations.  Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

In addition, the July 2006 private audiological examination report depicts puretone test results in the form of a graph.  The Board is the finder of fact and may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  In this case, however, the graph does not show clear decibel measurements at all relevant levels.  Thus the graph is not sufficiently clear to permit a proper interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995); see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. at 260.  The Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270.  As such, further clarification is needed as to these private audiological reports.

Examination

In addition, the Board will afford the Veteran another VA audiological examination to include interpretation of the private reports if no response is obtained from the respective providers.  The new examination should include specific findings regarding any functional limitations posed by the Veteran's hearing loss in accordance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Finally, the Board finds that, on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for hearing loss.  Thereafter, any identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any healthcare providers who have treated him for his service-connected hearing loss.  Then, after securing any necessary authorization from the Veteran, all identified treatment records should be obtained.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §  5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the private audiological treatment provider, Southern Ocean County Hospital, in Manahawkin, New Jersey, to determine (i) if the Maryland CNC word list was used during audiological testing completed on the Veteran in July 2006; (ii) the numeral decibel levels in all frequencies; and (iii) if this evaluation was performed by a state-licensed audiologist.  

3.  Contact Garden State Hearing and Balance Center in Whiting, New Jersey to determine (i) if the Maryland CNC word list was used during audiological testing completed on the Veteran in October 2008, and (ii) if this evaluation was performed by a state-licensed audiologist.

4.  After the above development has been completed, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his bilateral hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a puretone audiometry test and controlled speech discrimination (Maryland CNC) test.  The claims file, incorporating any responses obtained as the result of Remand Directives # 2 and #3, should be made available to the examiner for review.  The examiner should note in the examination report that the claims file has been reviewed.  All indicated tests and studies should be performed.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.  

If no response is obtained from the private providers, the VA examiner should also determine, if possible, whether the two private July 2006 and October 2008 audiograms reflect speech recognition scores based on the Maryland CNC word list, and assess the numeral decibel levels in all frequencies on the July 2006 private audiogram.  If the VA examiner is unable to determine the word list utilized and interpret the decibel scores, the examiner should specifically provide a supporting rationale for why this is so. 

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal, considering all applicable schedular rating criteria, paying special attention to exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(b).  If any aspect of the decision remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond (VA Form 646 or equivalent written argument) before the record is returned to the Board for further review. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


